UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2398


HAROLD GREEN MCKINNON,

             Plaintiff - Appellant,

              v.

J. STEWART BUTLER; STACEY E. TALLEY; JAMES MICHAEL SPELL;
JAMES BERTICE SPELL; SPELL AND SON FARMS, and/or Spell and Sons
Farms,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-cv-00264-BO)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Green McKinnon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harold Green McKinnon appeals the district court’s orders denying his motion

titled “conspiracy to defraud” and dismissing his complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. McKinnon v. Butler, No. 5:16-cv-00264-BO (E.D.N.C. June 30, 2016;

Nov. 15, 2016). We deny McKinnon’s motions to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2